Citation Nr: 0007819	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement of expenses 
associated with unauthorized private medical treatment 
rendered from July 9, 1992, through December 20, 1994, in the 
amount of $3,661.74.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1946, October 1951 to October 1954 and December 1954 
to May 1968 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical 
Center in San Juan, Puerto Rico (hereinafter AOJ).  
 

REMAND

After reviewing the evidence of record, the Board concludes 
that additional procedural development is necessary.  

The summary of the evidence contained in the August 1995 
statement of the case lists several documents that are not of 
record.  It is noted in this regard that some or all of this 
evidence is most likely to be contained in a Medical 
Administrative Service (hereinafter MAS) folder, should it 
exist.  Accordingly, the AOJ upon remand will be requested to 
associate the MAS file, or other similar file, with the 
claims file and ensure that all the evidence listed in the 
statement of the case is of record for review by the Board.  

In addition, the record contains a transcript of hearing 
testimony from a November 1995 personal hearing.  It does not 
appear that the appellant's claim was readjudicated after the 
hearing.  Moreover, the record does not contain, as is 
required by 38 C.F.R. § 19.31 (1999), a supplemental 
statement of the case that addresses the testimony presented 
by the veteran at his November 1995 hearing, if the appeal is 
not allowed.  

To ensure full compliance with due process requirements and 
for the reasons stated above, this case is REMANDED for the 
following development:

1.  The AOJ should obtain the MAS folder 
or similar folder, if it exists, and 
associate it with the claims file.  To 
the extent that the AOJ folder does not 
contain all the evidence listed in the 
August 1995 statement of the case, the 
AOJ should obtain any such evidence for 
association with the claims folder.  

2.  Thereafter, the AOJ should 
readjudicate the instant issue, mindful 
of all the evidence of record, including 
the November 1995 hearing testimony.  If 
the claim remains denied, the AOJ is to 
prepare a supplemental statement of the 
case that addresses the testimony 
presented at the November 1995 hearing 
and all the other pertinent evidence of 
record, not heretofore considered.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



